The complaint alleges that on twenty-nine different occasions the defendant, in consideration of one hundred dollars paid to it by the plaintiff, agreed to give him a hundred dollars worth of advertising in a paper published in New York city known as theMail and Express; that the defendant thereafter refused to do any advertising for the plaintiff or to return to him the money so paid; and judgment was demanded for the recovery of the sum of $2,900, with interest. The defendant answered alleging that the sums paid by the plaintiff were paid, not in consideration of advertising thereafter to be furnished, but in satisfaction of a judgment that the defendant had recovered against the plaintiff. It appears that in July, 1892, the defendant obtained by default a judgment in the Supreme Court against the plaintiff and another for the sum of $6,319.15. This judgment was vacated on the consent of the parties, but no answer was interposed by the defendants in that suit. Stipulations were made giving those defendants time for the payment of the *Page 210 
claim. Default, however, was made in the stipulated payments, and in July, 1895, the present defendant obtained an order re-entering and reinstating the judgment of July, 1892. In August, 1895, the present defendant threatened to enforce its judgment and thereupon the plaintiff gave the defendant a series of checks bearing different dates, each for the sum of one hundred dollars, and amounting in the aggregate to the sum remaining unpaid on the defendant's claim. As each check was paid the defendant gave the plaintiff a receipt for the sum of one hundred dollars as having been paid on account of its judgment and also a writing that the plaintiff had credit with the Mailand Express for a hundred dollars to be applied to advertising as per agreement. The original contract between the plaintiff and the defendant out of which the liability from the former to the latter accrued, does not appear in the case. It seems, however, that the defendant was willing that the plaintiff should recoup his losses on that contract by giving him advertising space in the newspaper. When the last of the checks was paid in May, 1896, the defendant satisfied the judgment. In 1899 the defendant sold out its newspaper, and thereafter the plaintiff demanded the advertising specified in the writings or due bills which the defendant on account of such sale refused to furnish. At the close of the evidence the defendant moved to dismiss the complaint on the ground that the alleged agreement to give the plaintiff advertising space was without consideration. The motion was denied and the defendant excepted. The trial court submitted four questions of fact to the jury, the first of which was: "Was there an agreement of compromise between the plaintiff and the defendant by which it was agreed that if the plaintiff would pay the amount included in the judgment, the defendant would, as the payments were made, issue due bills for advertising for the different amounts paid?" The others related to the payments by the plaintiff, the issue by the defendant of the due bills for advertising and the defendant's refusal to perform, all of which were found in favor of the plaintiff. *Page 211 
Thereupon the court directed a general verdict for the plaintiff. The judgment entered on that verdict was unanimously affirmed by the Appellate Division and an appeal from such affirmance taken to this court.
The unanimous affirmance below precludes us from passing upon the appellant's exception to the denial by the trial court of the motion to dismiss the complaint. Nor is the interesting question whether the special findings of the jury were sufficient to authorize the direction of a general verdict by the trial court presented to us, because the record shows no exception was taken to that direction. There is, however, an exception to the admission of evidence which we deem fatal to the judgment. The plaintiff, against the objection and over the exception of the defendant, was allowed to testify to the contents of an alleged written stipulation by which he was to be permitted to pay the defendant's claim at the rate of $500 a month, either in money or by furnishing advertising to that amount. The making of such a stipulation was denied by the defendant. The plaintiff testified that he had last seen the stipulation with Messrs. Ormiston 
Dorset, his attorneys in the action against him. He stated that the attorneys had promised to send it to him if they found it, but no evidence was produced to show that the stipulation had been lost or that at the time of the trial it was not in the possession of Ormiston  Dorset and could not be produced. We do not see that there is anything to be said in defense of the ruling by which this testimony was admitted.
The judgment appealed from should be reversed, and new trial granted, costs to abide the event.
GRAY, O'BRIEN, MARTIN, VANN and WERNER, JJ., concur; PARKER, Ch. J., absent.
Judgment reversed, etc. *Page 212